*202On the Merits.
The judgment of forfeiture cannot stand. The bond was given apparently without authority. It states on its face that it is given to answer a charge of murder and bears date of the time of arrest, January 1882. The bond that was ordered to be given at the March term 1882, when the information for assault with intent to murder was filed, was never given. It is not the bond that was required by the court. Tt antedates the time of filing the information and the order permitting and prescribing the bond.
There is another reason why it cannot stand. The sureties brought the accused in open court and offered him for trial. The object of an appearance- bond is to secure the trial of offenders rather than to fill the State coffers by forced contributions from sureties. That object was attainable through and by the action of the sureties in producing the body of the offender at the term when he was called. Where there is no collusion nor suspicion of collusion to defeat the ends of justice, sureties have been always relieved from a judgment of forfeiture when they have produced their principal and surrendered him into the custody of the law. That should have been done in the present case.
Judgment reversed.